An unpublished opinion of the North Carolina Court of Appeals does not constitute
controlling legal authority. Citation is disfavored, but may be permitted in accordance
with the provisions of Rule 30(e)(3) of the North Carolina Rules of Appellate Procedure.



                               NO. COA13-1129
                       NORTH CAROLINA COURT OF APPEALS

                              Filed: 15 April 2014


IN RE: W.J.W.

                                              Buncombe County
                                              No. 10 JB 283




      Appeal by defendant from orders entered 27 March 2013 by

Judge   Susan    Dotson-Smith       in   Buncombe    County      District     Court.

Heard in the Court of Appeals 25 February 2014.


      Roy Cooper, Attorney General, by Phillip                     T.    Reynolds,
      Assistant Attorney General, for the State.

      Geeta N. Kapur, for defendant-appellant.


      STEELMAN, Judge.


      Because unchallenged findings of fact supported the trial

court’s conclusions of law, any erroneous findings constituted

harmless error.         Where juvenile does not challenge the trial

court’s    finding    that    his   statements      were    “voluntary       and   not

under   coercion[,]”       the   trial    court     did    not   err    in   denying

juvenile’s motion to suppress his statements.                    The trial court
                                    -2-
did not apply the wrong standard of proof to its written order

of adjudication.

                I. Factual and Procedural Background

    On 13 December 2012, Deputy Holderman, the School Resource

Officer at Erwin High School, was called to the boys’ locker

room to investigate a peculiar smell, which he identified as

marijuana.    Deputy Holderman observed a plastic bag containing a

small amount of “brown and green” substance with a “very strong

odor of marijuana[.]”     Next to the bag, Deputy Holderman found a

pair of pants with a homemade pipe sticking out of the pocket.

Next to the pants, Deputy Holderman found a school bag with

W.J.W.’s name inside.

    W.J.W.,    a    fifteen    year-old    student   at   the   school,    was

called into the locker room.              Deputy Holderman asked         W.J.W.

whether the bag and pants were his, to which W.J.W. responded in

the affirmative and produced the pipe from his pants pocket.

W.J.W. had not been read his Miranda rights, or his rights under

N.C. Gen. Stat. § 7B-2101(a).

    Juvenile       petitions     were     filed   charging      W.J.W.    with

possession of a schedule VI controlled substance and possession

of drug paraphernalia.         W.J.W. moved to suppress his statements
                                         -3-
made in response to Deputy Holderman’s questions.                          On 21 March

2013, the trial court denied this motion.

      On 27 March 2013, the trial court entered its adjudication

and   disposition      orders,     finding          W.J.W.    delinquent         of   both

offenses.       W.J.W.     was    placed       on     12     months   of    probation,

including     participation        in    the    Juvenile        Justice      Treatment

Continuum, as well as 20 hours of community service, a 7 p.m. to

7 a.m. curfew, and a requirement to maintain passing grades in

school.

      W.J.W. appeals.

                              II. Findings of Fact

      In his first argument, W.J.W. contends that certain of the

trial court’s findings of fact contained in the order denying

his motion to suppress were not supported by evidence in the

record.     We disagree.

                              A. Standard of Review

      “In reviewing a trial             judge’s findings of fact, we are

‘strictly    limited     to    determining          whether     the   trial       judge’s

underlying findings of fact are supported by competent evidence,

in which event they are conclusively binding on appeal, and

whether   those   factual        findings      in    turn     support      the    judge’s

ultimate conclusions of law.’” State v. Williams, 362 N.C. 628,
                               -4-
632, 669 S.E.2d 290, 294 (2008) (quoting State v. Cooke, 306

N.C. 132, 134, 291 S.E.2d 618, 619 (1982)).

                           B. Analysis

    In the instant case, W.J.W. challenges some of the trial

court’s findings of fact as being unsupported by the evidence.

Specifically, the trial court made the following findings of

fact:

         12.   No Miranda rights were given.

         13. In the locker room with the Juvenile
         was the deputy, Dr. Hill and the coach.

         14. The locker room door is locked after
         the youth change clothes for class.

         15. The Deputy was not seeking an admission
         at the time the Juvenile proffered the pipe.

         16. The Deputy was still in the course of
         his initial investigation at the time the
         Juvenile offered that the pipe was his.

         17. Evidence was insufficient to ascertain
         the   demeanor   or  understanding   of the
         juvenile at the time of investigation.

         18. Evidence     was   insufficient    to
         demonstrate that this particular juvenile
         had less maturity than an average fifteen
         year old.

         19. The revelation of ownership of the drug
         paraphernalia occurred in the locker room
         during routine questioning.

         20. The Juvenile was not taken to a
         resource room, conference room, or principal
                                -5-
         or staffs office for questioning.

         21. No restraints were used at the time of
         revelation.

         22. The parties were more than ten feet
         away from each other at the time of the
         revelation.

         23. The Juvenile was         not   subjected    to
         intensive questioning.

         24. The     Juvenile's     statements          were
         voluntary and not under coercion.

         25. The Juvenile's file reflects a history
         with the court system since the juvenile was
         13.

         26. Based on the testimony of the deputy,
         the time between when the Juvenile was
         called   in   and   when   he  showed  the
         paraphernalia was short, almost immediate
         [sic]   after   the  initial  question  of
         identification.

         27. The locker room had many student's
         [sic] piles of clothes and so questioning
         for identification was incidental to the
         initial investigation.

    W.J.W. challenges only findings of fact numbers 15, 16, 19,

21, 25, and 27.   The remaining findings of fact are binding upon

this Court on appeal.     Koufman v. Koufman, 330 N.C. 93, 97, 408

S.E.2d 729, 731 (1991).

    Even assuming arguendo that the challenged findings by the

trial court were not supported by the evidence of record, we

hold that those findings which are not challenged by W.J.W. are
                                           -6-
sufficient       to    support   the     trial    court’s    conclusions.       Where

ample findings remain to support the trial court’s conclusions

of law, the inclusion of erroneous findings of fact is harmless

error.     In re T.M., 180 N.C. App. 539, 547, 638 S.E.2d 236, 240

(2006).     The trial court did not err in its judgment based upon

the unchallenged findings.

    This argument is without merit.

                            III. Custodial Interrogation

    In     his    second      argument,    W.J.W.      contends    that   the   trial

court erred in admitting his statements made during a custodial

interrogation prior to his being read his Miranda rights, or his

rights pursuant to N.C. Gen. Stat. § 7B-2101(a).                   We disagree.

                               A. Standard of Review

    “The rights protected by N.C.G.S. § 7B-2101 apply only to

custodial    interrogations.           Thus,     the   threshold   inquiry      for    a

court ruling on a suppression motion based on G.S. § 7B-2101, is

whether the respondent was in custody when the statement was

obtained.” In re T.R.B., 157 N.C. App. 609, 612, 582 S.E.2d 279,

282 (2003) (citation omitted). “This requires the trial court to

apply an objective test as to whether a reasonable person in the

position    of        the   [juvenile]    would    believe    himself     to    be    in

custody or that he had been deprived of his freedom of action in
                                        -7-
some significant way.” Id. at 613, 582 S.E.2d at 282 (citations

and quotation marks omitted).

                                    B. Analysis

          As discussed above, one of the trial court’s key findings

of   fact,      that       W.J.W.’s    statements        were       voluntary,      is

unchallenged by W.J.W. upon appeal, and is thus binding upon

this Court.        Koufman v. Koufman, 330 N.C. 93, 97, 408 S.E.2d

729, 731 (1991).

      Our Supreme Court has held that “the objective of Miranda

is   to   protect    against       coerced    confessions,      not    to    suppress

voluntary     confessions,         which      are     essential       to     society's

compelling interest in finding, convicting, and punishing those

who violate the law.          Indeed, the Fifth Amendment privilege is

not concerned with moral and psychological pressures to confess

emanating from sources other than official coercion.”                        State v.

Buchanan,    353    N.C.    332,    342,     543    S.E.2d   823,    829-30     (2001)

(citations and quotations omitted).                   In the instant case, the

trial court found in its finding of fact number 24, which W.J.W.

has not challenged, that W.J.W.’s statements “were voluntary and

not under coercion.”

      Because    W.J.W.’s     statements       were    voluntary,      and    did   not

result from coercion, his Miranda rights were not implicated.
                                       -8-
The fact that W.J.W. may have been in custody, or may have been

interrogated, is not relevant if his statements were voluntary

and free of coercion.           The trial court did not err in admitting

the statements made by W.J.W. to Deputy Holderman.

      This argument is without merit.

                             IV. Standard of Proof

      In his third argument, W.J.W. contends that the trial court

erred      in     applying    the   wrong    standard   of     proof   in    its

adjudication order.          We disagree.

                             A. Standard of Review

      “‘[I]t is reversible error for a trial court to fail to

state affirmatively that an adjudication of delinquency is based

upon proof beyond a reasonable doubt.’” In re D.K., 200 N.C.

App. 785, 788, 684 S.E.2d 522, 525 (2009) (quoting In re B.E.,

186 N.C. App. 656, 661, 652 S.E.2d 344, 347 (2007)).

                                    B. Analysis

      W.J.W. contends that, at trial, the trial court stated that

“there is reasonable cause in this case to find [W.J.W.] guilty

of   the    two    offenses.”       W.J.W.   contends   that    this   was   the

incorrect standard, and constitutes reversible error.

      However, in its adjudication order, the trial court found

“beyond a reasonable doubt” that:
                                 -9-
            After hearing testimony, the Court finds the
            juvenile   to   be   responsible   for   the
            allegations.

            The   Court    finds   the   juvenile   to  be
            delinquent   by    reason  of   Possession  of
            Schedule    VI    Controlled   Substance   and
            Possession of Drug Paraphernalia.

       We hold that the standard of proof expressed in the written

adjudication order was correct, and that the trial court did not

err.

       AFFIRMED.

       Judges McGEE and STROUD concur.

       Report per Rule 30(e).